   Case 16-17789         Doc 67     Filed 12/07/18 Entered 12/07/18 17:14:48              Desc Main
                                      Document     Page 1 of 5


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     CHICAGO DIVISION


In re:                                                   Chapter 13
Ronald Maloney
Pamela Maloney,                                          Case No. 16-17789

               Debtors                                  Hearing on December 18, 2018 at 9:30 a.m.



                                         NOTICE OF MOTION

         PLEASE TAKE NOTICE that on December 18, 2018 at 9:30 a.m., or as soon thereafter as
 counsel may be heard, I shall appear before the Honorable Judge Carol A. Doyle or any judge sitting in
 her stead, in the courtroom usually occupied by her in Room 742 at 219 South Dearborn Street,
 Chicago, IL 60604, and moved to present the attached motion.
                                                                          /s/ Diana Carpintero


                                     CERTIFICATE OF SERVICE


         I hereby certify that on December 7, 2018, a copy of the foregoing Motion and accompanying
  Notice of Motion was filed electronically. Notice of this filing will be sent to the following parties
  through the Court’s Electronic Case Filing System. Parties may access this filing through the Court’s
  system.

  David P Liebowitz
  o/b/o Debtors Ronald Maloney and Pamela Maloney
  dleibowitz@lakelaw.com

  Tom Vaughn
  Trustee
  ecf@tvch13.net

  Patrick S. Layng
  U.S. Trustee
  USTPRegion11.ES.ECF@usdoj.gov
  Case 16-17789         Doc 67    Filed 12/07/18 Entered 12/07/18 17:14:48         Desc Main
                                    Document     Page 2 of 5



       I further certify that on December 7, 2018, a copy of the foregoing Motion and accompanying
Notice of Motion was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:
Ronald Maloney
8507 Radcliffe Road
Tinley Park, IL 60487

Pamela Maloney
8507 Radcliffe Road
Tinley Park, IL 60487

                                                           /s/ Vanessa Socarras
                                                           Marinosci Law Group




Marinosci Law Group
134 N LaSalle, Suite 1900
Chicago, IL 60602
312-940-8580; Fax: 401-234-5130
ILWIBK@mlg-defaultlaw.com
   Case 16-17789             Doc 67   Filed 12/07/18 Entered 12/07/18 17:14:48           Desc Main
                                        Document     Page 3 of 5


                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                        CHICAGO DIVISION


In re:
                                                           Chapter 13
Ronald Maloney
Pamela Maloney                                              Case No. 16-17789

                   Debtors                                  Hearing on December 18, 2018 at 9:30 am



         MOTION FOR RELIEF FROM THE AUTOMATIC STAY (REAL PROPERTY)

         BSI Financial Services (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. § 362, for

 relief from the automatic stay with respect to certain real property of the Debtors having an

 address of 8507 RADCLIFFE ROAD, TINLEY PARK, IL 60487 (the “Property”). The

 Required Statement is attached hereto as Exhibit 1, in accordance with Local Rule 4001-1. In

 further support of this Motion, Movant respectfully states:


         1. A petition under Chapter 13 of the United States Bankruptcy Code was filed with respect

 to the Debtors on May 26, 2016.

         2. A Chapter 13 Plan has been confirmed on July 26, 2016.

         3. The Debtors have executed and delivered or is/are otherwise obligated with respect to

 that certain promissory note in the original principal amount of $215,777 (the “Note”). A copy of

 the Note is attached hereto as Exhibit 2. Movant is an entity entitled to enforce the Note.

         4. Pursuant to that certain Mortgage (the “Mortgage”), all obligations (collectively, the

 “Obligations”) of the Debtors under and with respect to the Note and the Mortgage are secured by

 the Property. A copy of the Mortgage is attached hereto as Exhibit 3.

         5. As of December 6, 2018, the outstanding amount of the Obligations is: $248,388.93.
  Case 16-17789       Doc 67     Filed 12/07/18 Entered 12/07/18 17:14:48            Desc Main
                                   Document     Page 4 of 5


   6. In addition to the other amounts due to Movant reflected in this Motion, as of the date

hereof, in connection with seeking the relief requested herein, Movant has incurred $850.00 in

legal fees and $181.00 in costs. Movant reserves all rights to seek an award or allowance of such

fees and expenses in accordance with applicable loan documents and related agreements, the

Bankruptcy Code and otherwise applicable law.

   7. The Chapter 13 plan indicates post-petition mortgage payments will be paid by the

Debtor to Movant

   8. The following chart sets forth the number and amount of post-petition payments due

pursuant to the terms of the Note that have been missed by the Debtors:

                    6 Payments 5/1/2017-10/1/2017 @ $1,987.49               = $11,924.94
                    14 Payments 11/1/2017-12/1/2018 @ $1,754.86             = $24,568.04
                                        Total Due                           = $36,492.98


   9. The estimated market value of the Property is $350,000. The basis for such valuation is

Schedule A of the Petition.

   10. Upon information and belief, the aggregate amount of encumbrances on the Property

listed in the Schedules or otherwise known, including but not limited to the encumbrances

granted to Movant, is $248,388.93.

   11. Cause exists for relief from the automatic stay for the following reasons:

           (a) Movant’s interest in the Property is not adequately protected.

           (b) Movant’s interest in the collateral is not protected by an adequate equity cushion.

           (c) Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtors have no equity in the Property; and

pursuant to § 362(d)(2)(B) the Property is not necessary for an effective reorganization.
  Case 16-17789        Doc 67      Filed 12/07/18 Entered 12/07/18 17:14:48          Desc Main
                                     Document     Page 5 of 5


    13. The failure of the Debtors to make post-confirmation plan payments constitutes a material

default under the plan and is cause for dismissal of this Chapter 13 case, pursuant to 11 U.S.C. §

1307(c).

    WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

stay and granting the following:

    1. Relief from the stay allowing Movant (and any successors or assigns) to proceed under

applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession of

the Property.

    2. That the Order be binding and effective despite any conversion of this bankruptcy case to

a case under any other chapter of Title 11 of the United States Code.

    3. That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

    4. Movant further requests that upon entry of an order granting relief from stay, it be

exempted from further compliance with Fed. Rule Bankr. P. 3002.1 in the instant bankruptcy

case.

    5. For such other relief as the Court deems proper.

                                                             Respectfully submitted,

                                                             /s/ Diana Carpintero
                                                             Attorney for Movant


Marinosci Law Group, P.C.
134 N. LaSalle St., Suite 1900
Chicago, IL 60602
312-940-8580; Fax: 401-234-5130
ILWIBK@mlg-defaultlaw.com
